Citation Nr: 1026996	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  06-20 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
January 1977 rating decision which denied entitlement to service 
connection for bilateral deafness.  

2.  Entitlement to an effective date earlier than January 31, 
2005 for the grant of service connection for bilateral hearing 
loss.  

3.  Entitlement to an effective date earlier than January 31, 
2005 for the grant of service connection for tinnitus.  

4.  Entitlement to an effective date earlier than January 31, 
2005 for the grant of special monthly compensation based on total 
deafness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to November 
1963.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from May 2005 and July 2006 rating decisions issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  In the May 2005 rating decision, the RO 
granted service connection and assigned an initial 100 percent 
rating for bilateral hearing loss, granted service connection and 
assigned an initial noncompensable (0 percent) rating for 
tinnitus, and granted special monthly compensation based on total 
deafness.  Each grant was effective January 31, 2005.  In the 
July 2006 rating decision, the RO found that the January 1977 
rating decision which denied service connection for bilateral 
deafness was not clearly and unmistakably erroneous.  

The Board notes that the claims file reflects that the Veteran 
was previously represented by Disabled American Veterans (DAV) 
(as reflected in a March 1994 VA Form 21-22, Appointment of 
Veterans Service Organization as Claimant's Representative).  In 
August 2005, the Veteran filed a VA Form 21-22, appointing the 
American Legion as his representative. The Board recognizes the 
change in representation.

The issue of entitlement to an effective date earlier than 
January 31, 2005 for the grant of special monthly compensation 
based on total deafness is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  Entitlement to service connection for bilateral deafness was 
denied by the RO in a January 1977 rating decision; although 
notified of the denial the Veteran did not initiate an appeal. 

3. The January 1977 rating decision was consistent with and 
reasonably supported by the evidence then of record, and the 
existing legal authority, and it did not contain undebatable 
error that would have manifestly changed the outcome.

4.  In a March 1977 confirmed rating decision, the RO denied 
service connection for bilateral deafness and in a November 1994 
rating decision, the RO found that new and material evidence had 
not been furnished to reopen the claim for service connection for 
hearing loss and denied service connection for tinnitus; although 
notified of these denials the Veteran did not initiate an appeal. 

5.  On January 31, 2005 the Veteran filed a request to reopen his 
claim for service connection for bilateral hearing loss.  

6.  In the May 2005 rating decision, the RO granted service 
connection for bilateral hearing loss and tinnitus and assigned 
an effective date of January 31, 2005 for each grant of service 
connection.  

7.  The record contains no statement or communication from the 
Veteran, prior to January 31, 2005, that constitutes an earlier, 
pending claim for service connection for bilateral hearing loss 
or tinnitus.




CONCLUSIONS OF LAW

1.  The January 1977 rating decision, which denied entitlement to 
service connection for bilateral deafness, is final. 38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  The January 1977 rating decision, which denied service 
connection for bilateral deafness, was not clearly and 
unmistakably erroneous.  38 U.S.C.A. §§ 5110 (West 2002); 38 
C.F.R. § 3.105 (2009).

3.  The March 1977 rating decision denying service connection for 
bilateral deafness and the November 1994 rating decision 
declining to reopen the claim for service connection for 
bilateral hearing loss and denying service connection for 
tinnitus are final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2009).

4.  The criteria for an effective date earlier than January 31, 
2005, for the grant of service connection for bilateral hearing 
loss have not been met. 38 U.S.C.A. § 5110 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.400 (2009).

5.  The criteria for an effective date earlier than January 31, 
2005, for the grant of service connection for tinnitus have not 
been met. 38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  

In regard to the matter of whether there was CUE in a January 
1977 rating decision which denied entitlement to service 
connection for bilateral deafness, the Board notes that the 
provisions of the VCAA are not applicable to claims of CUE, as 
the determination is one solely of law, and the matter is 
determined on the basis of the record as it existed at the time 
of the decision in issue.  See Parker v. Principi, 15 Vet. App. 
407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165, 179 
(2001) (en banc).

In regard to the claims for earlier effective dates for the 
grants of service connection for bilateral hearing loss and 
tinnitus, Board notes that the requests for earlier effective 
dates are downstream issues, which were initiated by a notice of 
disagreement.  The United States Court of Appeals for Veterans 
Claims (Court) has held that, as in this case, once a notice of 
disagreement from a decision establishing service connection and 
assigning the rating and effective date has been filed the notice 
requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the 
further communications with the appellant, including as to what 
"evidence [is] necessary to establish a more favorable decision 
with respect to downstream elements...."  Goodwin v. Peake, 22 
Vet. App. 128, 137 (2008).  In any event, in a March 2006 letter, 
the RO advised the Veteran of the information and evidence 
necessary to substantiate his claim for an earlier effective date 
for the grant of service connection for bilateral hearing loss, 
and notified him of the general provisions of the VCAA.  

The Board notes that the resolution of the Veteran's claims for 
earlier effective dates for the grants of service connection for 
bilateral hearing loss and tinnitus is also dependent on the 
Court's interpretation of the law and regulations pertaining to 
claims for VA benefits.  Consequently, no further development 
under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 
129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); 
see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a matter 
of law).  



Law and Regulations- CUE

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE.  However, if the evidence 
establishes CUE, the prior decision will be reversed and amended.  
A finding of CUE has the same effect as if the corrected decision 
had been made on the date of the reversed decision.   

In determining whether a prior determination involves CUE, the 
Court has established a three-prong test. The three prongs are: 
(1) either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., there must be more than 
simple disagreement on how the facts were weighed or evaluated), 
or the statutory/regulatory provisions extant at that time were 
not correctly applied; (2) the error must be "undebatable" and 
of the sort which, if it had not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record and 
law that existed at the time of the adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).   

CUE is a very specific and rare kind of "error."  It is the 
kind of error in fact or law that, when called to the attention 
of later reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the result would manifestly have 
been different but for the error.  Generally, the correct facts, 
as they were known at the time, were not before the RO, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  Even when the premise of error is accepted, 
if it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be ipso facto clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), 
citing Russell, 3 Vet. App. at 313-14.  

A determination of CUE must be based on the record and the law 
that existed at the time of the prior adjudication.  Baldwin v. 
West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 
(1994). 

The Board notes that a claim of CUE is a collateral attack on an 
otherwise final rating decision by a VA regional office.  Smith 
v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As such, there 
is a presumption of validity that attaches to a final decision, 
and when such a decision is collaterally attacked the presumption 
becomes even stronger.  Fugo, 6 Vet. App. at 44.  Therefore, a 
claimant who seeks to obtain retroactive benefits based on CUE 
has a much heavier burden than that placed on a claimant who 
seeks to establish prospective entitlement to VA benefits.  Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991).  

In considering the CUE claim, the Board must consider the law in 
effect at the time of the January 1977 rating decision.  
Applicable law in effect at the time of the rating decision was 
essentially as it is today and provided that service connection 
would be granted for a disability resulting from personal 
injuries suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty in the active military, naval or 
air service.  38 U.S.C. §§ 310, 331[now codified at 38 U.S.C.A. 
§§ 1110, 1131] (1976); 38 C.F.R. §§ 3.303, 3.304 (1976).

For the purpose of section 310 of this title, every Veteran shall 
be taken to have been in sound condition when examined, accepted, 
and enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence demonstrates 
that the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service. 38 U.S.C. § 
311 [now codified at 38 U.S.C.A. § 1111] (1976).

Notably, however, the VA regulation at that time that interpreted 
38 U.S.C. § 311 only provided that the Veteran will be considered 
to have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that an 
injury or disease existed prior thereto.  38 C.F.R. § 3.304(b) 
(1976).  There was no specific mention in this regulation that to 
rebut the presumption of soundness clear and unmistakable 
evidence of no aggravation was also necessary.

A preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progress of the disease. 38 U.S.C.A. § 353 [now codified 
at 38 U.S.C.A. § 1153] (1976); 38 C.F.R. § 3.306 (1976).  
Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  Id.

Factual Background and Analysis - CUE

In November 1976, the Veteran filed a claim for service 
connection for a hearing condition.  The RO denied service 
connection for bilateral deafness in a January 1977 rating 
decision.  The evidence before the RO at the time of the January 
1977 rating decision consisted of service treatment records.   

As an initial matter, the Board notes that, prior to November 
1967, service departments used ASA units to record puretone 
sensitivity thresholds in audiometric measurement.  VA currently 
uses ISO (ANSI) units; however, as all audiometric testing 
pertinent to the claim of CUE in the January 1977 rating decision 
are contained in the service treatment records, the Board has not 
converted these thresholds to ISO (ANSI) units.    

Service treatment records reflect that, in his Report of Medical 
History at enlistment, the Veteran denied ear, nose, or throat 
trouble.  On enlistment examination on April 4, 1963 one week 
prior to entry into service, clinical evaluation of the ears was 
normal.  Audiometric testing revealed pure tone thresholds, in 
decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
--
20
LEFT
5
10
20
--
20

Service treatment records also include an April 16, 1963 note, 
which gave the Veteran a physical profile of H-2, and an April 
22, 1963 audiogram in graph form.  In August 1963 a private 
otolaryngologist, Dr. J.P.F., reported that he had examined the 
Veteran that month for a recent hearing loss.  Dr. J.P.F. 
recounted that the Veteran reported that he had been told he had 
a hearing defect during his induction into the Marine Corps, and 
that he had never been aware of a hearing loss previously, but 
noticed it recently since he bought a new watch and was unable to 
hear it on his left ear.  The Veteran did state, however, that he 
did notice tinnitus which persisted for several days during 
gunfire prior to induction into service.  Pure tone audiometry 
revealed pure tone thresholds as follows:




HERTZ



2000
3000
4000
6000
8000
RIGHT
--
60
55
35
5
LEFT
25
60
75
75
60

Dr. J.P.F. stated that these findings revealed a significant high 
frequency hearing loss which may have been caused by acoustic 
trauma before induction into service.  The physician opined that 
the Veteran was not a good candidate for further exposure to the 
noise of small arms fire and other military acoustic trauma.  

In September 1963, the Veteran was evaluated for marked high 
frequency hearing loss.  The recommendation was that he have his 
military occupational specialty changed.  A September 1963 
audiogram revealed pure tone thresholds, in decibels, as follows:


HERTZ
Ear
250
500
1000
2000
4000
8000
RIGHT
10
15
15
30
60
5
LEFT
15
15
20
35
75
50

He was admitted to the hospital later that month for Medical 
Board evaluation.  

The November 1963 Report of Board of Medical Survey from that 
hospitalization reflects that the Veteran reported that he had 
ringing in his ears for as long as he could remember, but that 
the ringing was mild and not troublesome until he was exposed to 
acoustic trauma at the rifle range at Parris Island, at which 
time he noticed a marked increase in the ringing.  He added that 
he was exposed to acoustic trauma on several occasions during 
training, and, each time, the ringing became worse.  He stated 
that, since the completion of his training, the ringing had 
gradually increased.  He also complained of occasional pain in 
his ears, which was usually worse when he was around acoustic 
trauma.  He stated that sounds were fuzzy and he had difficulty 
understanding the spoken voice.  The Medical Board noted that a 
review of his record revealed the following hearing loss recorded 
at entry into service:  




HERTZ



500
1000
2000
4000
6000
RIGHT
30
20
15
40
25
LEFT
0
25
25
50
60

The Board notes that, the above findings appear to correspond to 
the audiogram conducted on April 22, 1963.  The Medical Board 
noted that the Veteran was given a physical profile of H-2, and 
opined that the hearing loss, which existed prior to enlistment, 
was probably due to the fact that the Veteran did a considerable 
amount of shooting and hunting in civilian life, in particular, 
using a shot gun.  A series of three audiograms were conducted 
which revealed the following:  



HERTZ
Date
Ear
250
500
1000
2000
4000
8000
Septembe
r 
23, 1963
RIGHT
10
5
10
20
50
0

LEFT
10
5
10
20
20
40
Septembe
r 
24, 1963
RIGHT
10
5
15
20
55
0

LEFT
10
5
15
20
65
40
Septembe
r 
25, 1963
RIGHT
15
20
20
25
60
0

LEFT
20
15
15
25
70
50

The diagnosis was partial bilateral deafness, probably due to 
acoustic trauma, existed prior to entry, not incurred in line of 
duty, not aggravated by service.  It was recommended that the 
Veteran be discharged from service.  The Medical Board opined 
that the Veteran's hearing loss was not significantly increased 
over that which existed prior to enlistment, but that the Veteran 
could not satisfactorily perform the duties of his rank because 
of the hearing loss.  The Medical Board also opined that the 
disability was neither incurred in nor aggravated by a period of 
active military service.  

In the January 1977 rating decision, the RO noted that, soon 
after military induction, the Veteran began to complain of 
deafness and he was diagnosed with partial bilateral deafness due 
to acoustic trauma.  The RO added that the Veteran gave a history 
of ringing in his ears for as long as he could remember and that 
the Medical Board found that the Veteran's hearing loss was not 
significantly increased over that which existed prior to 
enlistment and that the hearing loss was neither incurred in nor 
aggravated by military service.  Accordingly, the RO denied 
service connection for bilateral deafness.  

In June 2006, the Veteran argued that the 1977 rating decision 
was clearly and unmistakably erroneous, as all of the evidence to 
grant service connection for hearing loss had been presented as 
part of his original claim, but that evidence was not considered 
correctly.  To the extent that the Veteran may disagree with how 
the facts were weighed or evaluated by the RO in reaching its 
decision in January 1977, the Board emphasizes that such 
disagreement with how the facts were weighed is insufficient to 
constitute CUE.  See Russell, supra.

In his June 2010 Informal Hearing Presentation (IHP), the 
Veteran's representative argued that, in the January 1977 rating 
decision, the RO failed to consider the audiometric testing on 
entrance examination, and that such silence constituted CUE.  The 
representative argued that, under Navy regulations, the burden of 
proof to rebut the presumption of soundness is by a preponderance 
of the evidence, and that merely parroting the military Medical 
Board did not fulfill the statutory burdens regarding the 
presumption of soundness.  He went on to argue that there was no 
competent medical evidence that the Veteran's condition existed 
prior to service and, even if it did, the Veteran's hearing got 
worse during service.  

In regard to the argument that the RO failed to consider the 
audiometric testing on entrance examination, the Board notes that 
the enlistment examination was of record at the time of the 
January 1977 rating decision.  Further, in February 1990, 38 
U.S.C.A. § 5104(b) was enacted which requires that RO decisions 
specify evidence considered and reasons for disposition.  See 
also Crippen v. Brown, 9 Vet. App. 412 (1996).  The requirement 
for a detailed statement of reasons and bases was not applicable 
at the time of the January 1977 rating decision.  See, e.g., 
Natali v. Principi, 375 F.3d 1375 (Fed.Cir. 2004); Pierce v. 
Principi, 240 F.3d 1348 (Fed.Cir. 2001); Joyce v. Nicholson, 19 
Vet. App. 36 (2005).  Because the RO had no obligation at the 
time of issuance of the January 1977 decision to recite the 
evidence considered, silence cannot be taken as showing a failure 
to consider evidence of record.  

While the Board acknowledges that the RO did not specifically 
refer to the applicable laws and regulations referring to a pre-
existing disability, presumption of soundness, and aggravation, 
the Board notes that the absence of a specific reference to, or 
failure to cite, a controlling regulation in a rating decision 
does not mean it was not considered.  VAOPGCPREC 6-92 at para. 6 
(Mar. 6, 1992).  Failure to discuss regulations does not 
constitute CUE as there is nothing to suggest that, had there 
been a written discussion of such regulations, a different result 
would have ensued. 

In this regard, hearing loss was not noted on the Veteran's 
enlistment examination in April 1963; however, he was given an H-
2 profile less than one week after entry into service.  The 
Medical Board concluded, after examining the facts of the case, 
that the Veteran had bilateral partial deafness that pre-existed 
service and was not aggravated by service.  This conclusion was 
further supported by the August 1963 opinion of the private 
physician, that the Veteran's hearing loss may have been caused 
by acoustic trauma prior to entry into service.  Under the 
circumstances, given the highly probative report from the Medical 
Board, it is the Board's conclusion that the evidence of record 
in January 1977 provided reasonable support for the RO's 
determination that the Veteran's bilateral deafness preexisted 
his entry into service and was not aggravated thereby.

Moreover, at the time of the January 1977 rating decision, the RO 
was not precluded from relying upon its own medical judgment to 
support its conclusions. Cf. Colvin v. Derwinski, 1 Vet. App. 171 
(1991) (holding that the Board cannot substitute its own medical 
judgment for that of medical professionals).  A medical member of 
the RO rating panel participated in the January 1977 decision and 
was a signatory to the determination.  The opinion that the 
Veteran's bilateral deafness was neither incurred in nor 
aggravated by service was, therefore, supported by the medical 
member of the panel and the RO apparently relied on his medical 
judgment in deciding the claim.  See Bowyer v. Brown, 7 Vet. App. 
549, 552-53 (1995) (holding that the Board's position was 
substantially justified in a pre-Colvin decision in relying on 
its own medical judgment).  That is, prior to the 1991 Colvin 
decision, VA was not required to rely upon independent medical 
evidence to support its medical conclusion.  The fact that the 
January 1977 rating decision was ascribed to by the medical 
member of the panel further bolsters the conclusion that the 
evidence of record in January 1977 provided reasonable support 
for the RO's conclusion.

The Board has also considered the fact that, in his June 2010 
IHP, the Veteran's representative included citation to VAOPGCPREC 
3-2003 and Wagner v. Principi.  The Board recognizes that, in 
July 2003, the VA General Counsel issued a precedent opinion 
holding that to rebut the presumption of soundness in 38 U.S.C.A. 
§ 1111, VA must show by clear and unmistakable evidence both that 
the disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  See VAOPGCPREC 
3-2003 (July 16, 2003).  The claimant is not required to show 
that the disease or injury increased in severity during service 
before VA's duty under the second prong of this rebuttal standard 
attaches.  Id.  See also Wagner v. Principi, 370 F. 3d 1089 (Fed. 
Cir. 2004).  However, in evaluating the CUE claim, the Board must 
consider the law extant at the time of the January 1977 rating 
decision.  See Jordan v. Nicholson, 401 F.3d 1296 (Fed. Cir. 
2005) (the holding in Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004), pertaining to a change in the interpretation of 38 
U.S.C. § 1111 (formerly 38 U.S.C. § 311), cannot give rise to a 
finding of CUE in a decision that was final at the time of the 
new interpretation).

The determinative question in this case is not whether it would 
have been reasonable for an adjudicator to have granted service 
connection for bilateral deafness in January 1977; rather, the 
question is whether, given the law extant at the time, and the 
evidence then of record, it is absolutely clear that a different 
result should have ensued.  Here, for the reasons stated, the 
Board must answer that question in the negative. 

In light of the foregoing, the Board concludes that the correct 
facts, as known at the time, were before VA adjudicators at the 
time of the January 1977 rating decision, and that the statutory 
and regulatory provisions extant at the time were correctly 
applied. The Board finds that there was no error which was 
undebatable and of the sort which, had it not been made would 
have manifestly changed the outcome at the time it was made.

Law and Regulations - Earlier Effective Date

Generally, the effective date for a grant of service connection 
is the date of receipt of the claim or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.400 (2009).  

The effective date for a grant of benefits on the basis of the 
receipt of new and material evidence received after final 
disallowance, or in the case of reopened claims, is the date of 
receipt of the new claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(q)(1)(ii), (r).  

A specific claim in the form prescribed by VA must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  Any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his duly-authorized 
representative, a Member of Congress, or some person acting as 
next friend of a claimant who is not sui juris may be considered 
an informal claim.  Such informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim has 
not been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered as filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a).

Factual Background and Analysis - Earlier Effective Date

The Veteran filed an original claim for service connection for 
hearing loss in November 1976.  As discussed above, service 
connection for bilateral deafness was denied in a January 1977 
rating decision.  The Veteran was notified of this denial by 
letter dated in February 1977.  The Veteran thereafter submitted 
a November 1976 letter from his private otolaryngologist and, in 
a March 1977 confirmed rating decision, the RO continued the 
denial of service connection for bilateral deafness.  The Veteran 
was notified of this denial by letter in March 1977.  In March 
1994, the Veteran filed a request to reopen his claim for service 
connection for hearing loss and a claim for service connection 
for tinnitus.  In a November 1994 rating decision, the RO found 
that new and material evidence had not been submitted sufficient 
to reopen the claim for service connection for hearing loss and 
denied service connection for tinnitus.  Although notified of the 
denial and of his appellate rights in a November 1994 letter, the 
Veteran did not initiate an appeal; hence, that decision is 
final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302(a), 
20.1103.  

The next communication in the claims file is a letter from the 
Veteran's former representative (DAV), indicating that the 
Veteran wished to reopen his claim for service connection for 
bilateral hearing loss.  This letter was received on January 31, 
2005.  In correspondence received in March 2005, DAV indicated 
that evidence was being submitted to support the Veteran's claim 
for service connection for bilateral hearing loss and tinnitus.  
The Veteran was afforded a VA audiological examination in April 
2005.  Based on this examination, in the May 2005 rating 
decision, the RO granted service connection for hearing loss and 
tinnitus.  

While the Veteran asserts his entitlement an earlier effective 
for the grants of service connection for hearing loss and 
tinnitus, considering the record in light of the above-noted 
legal authority, the Board finds that no earlier effective date 
is assignable.

As indicated above, the March 1994 claim for service connection 
for hearing loss and tinnitus was finally resolved by the RO's 
November 1994 decision.  Given the finality of the November 1994 
rating decision, an effective date prior to that date is legally 
precluded.

While the finality of the November 1994 decision could be 
vitiated by a finding of CUE in that decision (see Routen v. 
West, 142 F.3d 1434, 1438 (Fed. Cir. 1998) (listing CUE as one of 
three exceptions to the rules regarding finality and effective 
dates), no such claim has been raised here.  A CUE claim requires 
some degree of  specificity not only as to what the alleged error 
is, but-unless it is the kind of error that, if true, would  
constitute CUE on its face-persuasive reasons must be given  as 
to why the result would have been manifestly  different but for 
the alleged error.  See Phillips v. Brown, 10 Vet. App. 25, 31 
(1997).  The Board has considered that, in an April 2006 
statement, the Veteran argued that his service treatment records 
contained sufficient medical evidence which was missed or not 
considered when he was denied in 1977 and again in 1994, and that 
this information should have been considered by VA at that time; 
however, the Board finds that this statement does not include the 
specificity required to raise a claim of CUE in the November 1994 
rating decision.  

The Board also notes that, after the November 1994 rating 
decision and prior to the January 2005 claim, there is no 
document indicating an intent by the Veteran to reopen his claim 
for service connection for hearing loss and/or tinnitus; indeed, 
the Veteran did not file a document of any kind during this time 
frame.  As such, no effective date earlier than January 31, 2005 
is available for the grants of service connection.  

The pertinent legal authority governing effective dates is clear 
and specific, and the Board is bound by such authority.  As, on 
these facts, no effective date earlier than January 31, 2005 for 
the grants of service connection for hearing loss or tinnitus is 
assignable, the claims for earlier effective dates for the grants 
of service connection must be denied.  As the Board finds that 
the preponderance of the evidence is against the earlier 
effective date claims, the benefit of the doubt doctrine does not 
apply.  See Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

As a January 1977 rating decision which denied entitlement to 
service connection for bilateral deafness was not clearly and 
unmistakably erroneous, the appeal as to this matter is denied.  

Entitlement to an effective date earlier than January 31, 2005 
for the grant of service connection for bilateral hearing loss is 
denied.  

Entitlement to an effective date earlier than January 31, 2005 
for the grant of service connection for tinnitus is denied.  


REMAND

In the May 2005 rating decision, the RO granted entitlement to 
special monthly compensation based on total deafness, effective 
January 31, 2005.  In an Appeal Election Form received in April 
2006, the Veteran indicated that he wished to appeal the 
following issues:  entitlement to an earlier effective date for 
bilateral hearing loss, total deafness, and tinnitus.  While the 
claims for earlier effective dates for the grants of service 
connection for bilateral hearing loss and tinnitus were addressed 
in the June 2006 statement of the case (SOC), the Veteran has yet 
to be issued an SOC regarding the claim for an earlier effective 
date for the grant of entitlement to special monthly compensation 
based on total deafness.  In Manlincon v. West, 12 Vet. App. 238 
(1999), the Court held that when an appellant files a timely 
notice of disagreement and there is no statement of the case 
issued, the Board should remand, rather than refer, the issue to 
the RO for the issuance of a statement of the case.  
Consequently, this matter will be remanded for the issuance of a 
statement of the case.

Accordingly, the case is REMANDED for the following action:

The AMC/RO should furnish to the Veteran 
and his representative a statement of the 
case as regards the claim for entitlement 
to an effective date earlier than January 
31, 2005 for the grant of special monthly 
compensation based on total deafness, along 
with a VA Form 9, and afford them the 
appropriate opportunity to file a 
substantive appeal perfecting an appeal on 
that issue.  The Veteran and his 
representative are hereby reminded that to 
obtain appellate review of any matter not 
currently in appellate status-here, 
entitlement to an effective date earlier 
than January 31, 2005 for the grant of 
special monthly compensation based on total 
deafness -a timely appeal must be 
perfected within 60 days of the issuance of 
the statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


